Citation Nr: 1535340	
Decision Date: 08/18/15    Archive Date: 08/20/15

DOCKET NO.  03-08 894	)	DATE
	)
		)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for hypertension as secondary solely to a claimed heart disorder.

2. Entitlement to service connection for diabetes mellitus, type II, as secondary solely to a claimed heart disorder.

3. Entitlement to special monthly compensation based on the need for regular aid and attendance or for being housebound.

4. Entitlement to specially adapted housing.

(The issue of entitlement to service connection for a heart disorder is the subject of a separate decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESSES AT HEARING ON APPEAL

The Veteran and her spouse.


ATTORNEY FOR THE BOARD

M. Pryce, Associate Counsel

INTRODUCTION

The Veteran served on active duty from May 1979 to April 1986.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2006 rating decision which, in pertinent part, denied service connection for hypertension; and a March 2007 rating decision which, among other things, denied service connection for diabetes mellitus, type II, and special monthly compensation based on the need for regular aid and attendance or for being housebound, and denied entitlement to specially adapted housing.  Both rating decisions were issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

With respect to the issues of service connection for hypertension and diabetes mellitus, type II, in October 2008, the Veteran and her spouse testified at a Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is associated with the Veteran's electronic claims file.

As a matter of background, the issues of service connection for hypertension and diabetes mellitus, type II, came before the Board in August 2009, at which time they were remanded for further development.  Those issues were returned to the Board in May 2012, at which time the Board denied service connection for both on direct, presumptive, and secondary theories of entitlement.  

In July 2012, the Board denied service connection for a heart disorder, which is the subject of a separate decision in this case.  The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court), and during the pendency of that appeal, the Veteran and the Secretary of the Department of Veterans Affairs (Secretary) jointly agreed to remand the July 2012 Board decision back to the Board for further clarification.  In doing so, the June 2013 Court grant of the Joint Motion for Remand noted that the Court was treating any appeal for service connection hypertension and diabetes mellitus on a direct or presumptive basis to be abandoned at that time.  The Court proceeded to partially vacate the May 2012 Board decision with regards to those issues only insofar as the secondary service connection claim with respect to the heart disorder was concerned.  Thus, the Board's prior denial of service connection for hypertension and diabetes mellitus based on direct and presumptive theories of entitlement are final.  

The sole issue remaining on appeal with respect to diabetes mellitus and hypertension is a secondary service connection claim.  The Board notes that it has already addressed the issue of secondary service connection with respect to the Veteran's service-connected hypothyroidism in the May 2012 decision.  The Joint Motion for Remand does not address the secondary hypothyroidism issue, and limited the scope of the remand to secondary heart conditions only, and the Board finds that it's denial on that basis is also final.    

Further, the Joint Motion for Remand's specifically remanded the hypertension and diabetes claims as intertwined with the remanded heart disorder claim adjudicated in the July 2012 Board decision.  In a subsequent November 2013 remand, the Board noted that, inasmuch as the Joint Motion for Remand appeared to state that the hypertension and diabetes decisions were vacated because the claimed heart disorder is possibly secondary to those claims, that statement did not make sense.  Specifically, there would be no reason to vacate the prior decision on those grounds as having a heart disorder secondary to diabetes and/or hypertension would not demonstrate that hypertension and/or diabetes were related to service.  Rather, it would demonstrate that the Veteran has two or three non-service-connected disorders which are related to each other.  In other words, characterizing the issues as the Joint Motion for Remand did, would not allow the Board to award service connection and the liberal construction of the intent of the Joint Motion for Remand would be opposite what was written in the Joint Motion.  Therefore, the Board characterized the issues in this case as it would allow for the award of benefits for hypertension and diabetes, despite the Join Motion's juxtaposed characterization of the issues in this case.  Specifically, the Board found the June 2013 Court order, which vacated the portion of the May 2012 decision addressed now, to be one of service connection for hypertension and diabetes mellitus, type II, as secondary to the claimed heart condition.     

In November 2013, the Board issued a remand of those claims so that they could be held in abeyance until development of the heart disorder claim had been completed.  See Henderson v. West, 12 Vet. App. 11, 20 (1998); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  The requested development has taken place with respect to the heart disorder claim, and the Board has again denied service connection in that claim.  Accordingly, adjudication of the hypertension and diabetes claims are now possible.   

Regarding the issues of entitlement to specially adapted housing and special monthly compensation based on the need for regular aid and attendance or for being housebound, those issues came before the Board of Veterans Appeals in May 2012, at which time the Board issued a remand so that additional development could be conducted.  

The issues of entitlement to specially adapted housing and entitlement to special monthly compensation based on the need for regular aid and attendance or for being housebound are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's heart disorder is not service connected.  

2.  No legal basis exists upon which to grant service connection for hypertension as secondary to a heart disorder.

3.  No legal basis exists upon which to grant service connection for diabetes mellitus, type II, as secondary to a heart disorder.


CONCLUSIONS OF LAW

1.  The criteria for service connection for hypertension as secondary to a heart disorder are not met.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2014).  

2.  The criteria for service connection for diabetes mellitus, type II, as secondary to a heart disorder are not met.  38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.303, 3.310.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Notice and Assistance

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014), requires VA to assist a claimant in obtaining evidence necessary to substantiate a claim. It also requires VA to notify the claimant and the claimant's representative of any information, medical evidence, or lay evidence not previously provided to the Secretary that is necessary to substantiate the claim. See 38 U.S.C.A. 5103(a); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b). The VCAA notice requirements apply to all five elements of a service connection claim. These are: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. Dingess v. Nicholson, 19 Vet. App. 473 (2006).

At the outset, the Board notes that in its May 2012 decision, it found that VA had complied with the VCAA with respect to the issues on appeal.  The Court's June 2013 grant of the Joint Motion for Remand does not contain reference to VCAA notice or development deficiencies or the Board's discussion thereof, and the Board considers that portion of the prior decision to be final.  Further, neither the Veteran, nor her representative, has raised issue with the notification provided in this matter.  

Finally, because the Board is denying the claims at issue as a matter of law, further discussion of VCAA compliance is not necessary.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the evidence is dispositive, the Board must deny the claim on the ground of lack of legal merit); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001); Mason v. Principi, 16 Vet. App. 129 (2002); VAOPGCPREC 5-2004 (interpreting that VA is not required to provide notice of the information and evidence necessary to substantiate a claim where that claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit).

II. Analysis

As discussed above, the only issue left on appeal with respect to the Veteran's claims for service connection for hypertension and diabetes mellitus, type II, is service connection as secondary to a heart disorder.

A disability may be found service connected on a secondary basis by demonstrating that the disability is either (1) proximately due to or the result of an already service-connected disease or injury or (2) aggravated by an already service-connected disease or injury.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995); 38 C.F.R. § 3.310 (2014).  

In a separate decision, the Board denied service connection for a heart disorder; there is no primary service-connected disease or injury upon which to base a grant of secondary service connection.  Accordingly, the Board must deny service connection for hypertension and diabetes mellitus, type II, as secondary to the Veteran's heart condition, a matter of law.  See Sabonis, 6 Vet. App. at 430.  


ORDER

Entitlement to service connection for hypertension, as secondary to a heart condition, is denied.

Entitlement to service connection for diabetes mellitus, type II, as secondary to a heart condition, is denied.


REMAND

Inasmuch as the Board regrets any further delay in the adjudication of these matters, the Board finds that the RO failed to comply with the Board's May 2012 remand order and, therefore, another remand is required. 

A remand by the Board confers on a veteran, as a matter of law, the right to compliance with the remand orders; the Board errs as a matter of lay if it fails to ensure compliance with its remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  Further, when VA undertakes to provide a VA examination or VA opinion, it must ensure that the resulting examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

In May 2012, the Board issued a remand with regard to the Veteran's claims of entitlement to special monthly compensation based on the need of aid and attendance due to service-connected disabilities, and entitlement to special adapted housing.  In that remand, the Board ordered that the Veteran be requested to submit additional evidence, including information and authorization to obtain records of home health aides, nursing aides, and evaluations of ongoing need for a home health aide, as well as the names addresses and approximate dates of all treatment providers who may possess additional records pertinent to the claims on appeal.  In August 2013, the Veteran was provided with such notice, which the Board is satisfied complied with that portion of the remand.  The Board also notes that the RO attempted to schedule a home visit as directed in the prior remand, but email correspondence from October 2014 from the Veteran's Benefits Administration indicate that personnel qualified to conduct such a visit and make the requested assessments are not available, and the state of the home itself should not be a factor in determining whether or not the Veteran requires specially adapted housing, an opinion with which the Board agrees.  Accordingly, the Board also finds that the portion of the prior remand requesting a home visit has been satisfied.  

However, in the May 2012 remand, the Board also specifically ordered that the Veteran be afforded an aid and attendance examination to assess her level of need for regular care and assistance.  The examiner was specifically ordered to address all disabilities for which the Veteran is service connected, to include major depression, fibromyalgia, hypothyroidism, chondromalacia of the knees, hearing loss, and bilateral plantar fasciitis.  Assessments were to be made for both physical and mental disabilities.  

In May 2014 the Veteran was afforded a VA examination, however, that examination was conducted by a clinical psychologist, who assessed the present state of her mental disorders alone.  The examination did not address her physical disabilities in any way.  Accordingly, the Board finds that the May 2014 VA examination does not comply with the prior remand and is inadequate for it to rely upon in adjudicating this claim.    

The Board notes that, while the May 2014 opinion is inadequate because it did not fully consider he entire disability history, that examination report did imply that she was uncooperative throughout the examination.  While VA has a duty to assist a claimant in obtaining evidence necessary to substantiate a claim, "[t]he duty to assist is not a one-way street.  If a veteran wishes help, [he or she] cannot passively wait for it in those circumstances where [he or she] should have information that is essential in obtaining the putative evidence." Wood v. Derwinski, 1 Vet. App. 191 (1991).  Particularly, absent a showing of good cause, a Veteran's refusal to participate or cooperate during a VA examination is akin to failure to report for a VA examination for purposes of VA regulations under 38 C.F.R. § 3.665 (2014).  See generally VAOPGCPREC 4-91 (Feb. 13, 1991).  Any failure by a Veteran to cooperate during a VA examination "subjects [the Veteran] to the risk of an adverse adjudication based on an incomplete and underdeveloped record." Kowalski v. Nicholson, 19 Vet. App. 171, 181 (2005).  Accordingly, the Veteran is reminded that she must cooperate with any future examination, or risk a denial of the benefits sought in this matter.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a new aid and attendance examination to assess the Veteran's level of need for regular care and assistance in attending to activities of daily living, and avoiding hazards.  The examination should be conducted by a qualified physician who is able to assess her complete medical history and provide an opinion based on her complete service-connected disabilities, both mental and physical.  

The claims folder - including a copy of this remand - must be made available to the examiner and must be reviewed by the examiner in connection with the examination.  All necessary tests should be conducted, and findings and conclusions must be explained to the extent that this may inform the adjudication of the Veteran's claims.  

The examiner is reminded that the previous examinations conducted did not take into account all disabilities for which the Veteran is service connected, and thus, those opinions are inadequate for adjudicatory purposes.  An adequate examination must consider and be based upon need due solely to service-connected disabilities for regular aid and attendance of another for medical care, assistance in activities of daily living, and for avoidance of everyday hazards of life.  The examiner must expressly address and consider all of the following service connected conditions:  major depression, fibromyalgia, hypothyroidism, chondromalacia of the knees, bilateral plantar fasciitis, and bilateral hearing loss.  The examiner should take care to differentiate these conditions from her various other non-service-connected disabilities, which include, but are not limited to, any right leg injury with peroneal nerve injury, a heart disability, arthritis of multiple parts, diabetes mellitus, hypertension, and residuals of stroke.  

The examiner should provide an opinion whether it is at least as likely as not (i.e., a 50 percent probability or greater) that the Veteran requires the assistance of another based on physical or mental dependence due solely to her service-connected disabilities of major depression, fibromyalgia, hypothyroidism, chondromalacia of the knees, hearing loss, and bilateral plantar fasciitis.  This implies that there is a need for assistance of another person due to dependence solely as a result of these service-connected disabilities, including the inability to perform such tasks as dressing and undressing, inability to maintain ordinary cleanliness, inability to feed oneself, inability to attend to the wants of nature, or such physical or mental incapacity as necessitates the care or assistance of another person on a regular basis to protect one from hazards or dangers incident to one's daily environment.  Thus, while the Veteran has been issued a home health aide through VA in the past, if the record reflects that the assistance is not required due to such dependence, then the examiner should so conclude.  

The examiner must not merely rely upon the Veteran's own assertions regarding such needs, because the Veteran's previous assertions of medical history have not been found to be credible.  The examiner must rely upon past medical and psychological evaluations of the Veteran, as well as the examiner's own current clinical evaluation.  The examiner is ultimately compelled to rely on his or her own best judgment as to the actual amount of need in this case.

The opinion provided should include discussion of specific evidence of record.  The examiner should set forth a complete rationale for any conclusion reached in this matter.  In any question cannot be answered without resort to speculation, the examiner must provide a complete explanation as to why that is so.  

The Veteran is reminded that failure to cooperate with the examination may result in a denial of her claim.  

2. Thereafter, readjudicate the issues on appeal in light of all evidence of record.  If any benefit sought remains denied, issue the Veteran and her representative a supplemental statement of the case and afford adequate time to respond before returning the record to the Board for further appellate review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


